7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amezell LILLY, Plaintiff-Appellant,v.KELLY SPRINGFIELD Tire Company, Defendant-Appellee.
No. 92-2594.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 26, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.
Amezell Lilly, Appellant Pro Se.
Kimberly Jo Korando, Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, for Appellee.
E.D.N.C.
AFFIRMED
Before WILKINSON, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Amezell Lilly appeals from the district court's order that granted summary judgment to the Defendants in her action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lilly v. Kelly Springfield, No. CA-91-47-CIV-3-H (E.D.N.C. Aug. 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED